Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to the double patenting rejection, Applicant argues that the amendments overcome this rejection. Examiner respectfully submits the “spaced apart protrusions” claimed in the US Patent No. 10,566,351 B2 are an obvious variant of the amended claimed language of “wherein the plurality of protrusions do not cross each other” as would be obvious to one of ordinary skill. Therefore, the double patenting rejection stands as properly addressed below.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-9 and 11 of U.S. Patent No. 10,566,351 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are an obvious variant of the patented claims. That is, it would have been obvious to one of ordinary skill in the art to recognize that the 10,566,351 clearly teaches   “a plurality of protrusions that protrude from the second side of the electrode line” (see, fig.2, (236), figs. 6A-6D) . 

Current Application 16/790,411
US Patent No. 10,566,351 B2
1. A display device comprising: 

a substrate comprising a display area and a non-display area; 
a common electrode line in the non-display area of the substrate; 

a planarization layer on a part of the common electrode line; and 






wherein the common electrode line comprises: 

an electrode line extending along a side of the non-display area and at least partially overlapping with the planarization layer; and 











a plurality of protrusions that protrude from the electrode line and are spaced apart from the planarization layer in a plan view, wherein the plurality of protrusions do not cross each other. 
1. A display device comprising: 

a substrate comprising a display area and a non-display area; 
a common electrode line in the non-display area of the substrate; 

a planarization layer on a part of the common electrode line; and 

a common electrode coupling portion on the planarization layer and coupled to the common electrode line, 

wherein the common electrode line comprises: 

an electrode line extending in a first direction parallel to a side of the non-display area, the electrode line having first and second sides defining a width of the electrode line in a second direction perpendicular to the first direction, the first side being adjacent to the display area and overlapping with the planarization layer, the second side being opposite to the first side and spaced apart from the planarization layer in a plan view; and 

a plurality of protrusions that protrude from the second side of the electrode line and are spaced apart from the planarization layer and common electrode coupling portion in a plan view, wherein the display area comprises a display element comprising: a pixel electrode on the planarization layer; a light emission layer on the pixel electrode; and a common electrode on the light emission layer, the 

wherein the electrode line having first and second sides, 
the first side being adjacent to the display area and overlapping with the planarization layer, 
the second side being opposite to the first side and spaced apart from the planarization layer in a plan view; and 
the plurality of protrusions that protrude from the second side of the electrode line 

From Claim 1:

the electrode line having first and second sides

the first side being adjacent to the display area and overlapping with the planarization layer, 

the second side being opposite to the first side and spaced apart from the planarization layer in a plan view
3. The display device of claim 1, 

further comprising a display element in the display area of the substrate, the display element comprising: 

a pixel electrode on the planarization layer; 

a light emission layer on the pixel electrode; and 

a common electrode on the light emission layer, the common electrode being coupled to the common electrode line.
From Claim 1: 

wherein the display area comprises a display element comprising: 


a pixel electrode on the planarization layer; 

a light emission layer on the pixel electrode; and 

a common electrode on the light emission layer, the common electrode being coupled to the common electrode line.
4. The display device of claim 3, further comprising 

a common electrode coupling portion on the planarization layer and coupling the common electrode to the common electrode line.
From Claim 1:


a common electrode coupling portion on the planarization layer and coupled to the common electrode line, 

5. The display device of claim 4, 

wherein the plurality of protrusions are spaced apart from 


a plurality of protrusions that protrude from the second side of are spaced apart from the planarization layer and common electrode coupling portion in a plan view

9. The display device of claim 1, wherein the common electrode coupling portion comprises the same material as the pixel electrode.
7. The display device of claim 1, wherein the display area comprises a thin film transistor comprising a gate electrode, a semiconductive layer, a source electrode, and a drain electrode, and the common electrode line comprises the same as the source and drain electrodes. 


3. The display device of claim 1, wherein the display area comprises a thin film transistor comprising a gate electrode, a semiconductive layer, a source electrode, and a drain electrode, and the common electrode line comprises the same as the source and drain electrodes.
8. The display device of claim 1, wherein the plurality of protrusions are spaced apart from each other by a set distance. 

4. The display device of claim 1, 
wherein the plurality of  
protrusions are spaced apart from each other by a set distance.
9. The display device of claim 1, wherein the plurality of protrusions are spaced apart from each other by different distances. 

5. The display device of claim 1, wherein the plurality of protrusions are spaced apart from each other by different distances.
10. The display device of claim 1, wherein a distance between the adjacent ones of the plurality of protrusions is in a range of 1 .mu.m to 1000 .mu.m. 

11. The display device of claim 1, wherein a distance between the adjacent ones of the plurality of protrusions is in a range of 1 .mu.m to 1000 .mu.m.
11. The display device of claim 1, wherein each of the plurality of protrusions has a length larger than a distance between the adjacent ones of the plurality of protrusions. 

6. The display device of claim 1, wherein each of the plurality of protrusions has a length in the second direction and the length is larger than the distance in the first direction between the adjacent protrusions.


7. The display device of claim 6, wherein the length is in a range of 2 .mu.m to 2000 .mu.m.
13. The display device of claim 1, wherein the protrusion has a polygonal or semicircular shape.

8. The display device of claim 1, wherein the protrusion has a polygonal or semicircular shape.

14. A display device comprising: 

a substrate comprising a display area and a non-display area; and a common electrode line in the non-display area of the substrate; 









wherein the common electrode line comprises: 

an electrode line extending along a side of the non-display area; and 













a plurality of protrusions that protrude from the electrode, 














wherein each of the plurality of protrusions has a length larger than a distance between the adjacent ones of the plurality of protrusions, wherein the plurality of protrusions do not cross each other.



a substrate comprising a display area and a non-display area; 
a common electrode line in the non-display area of the substrate; 

a planarization layer on a part of the common electrode line; and 

a common electrode coupling portion on the planarization layer and coupled to the common electrode line, 

wherein the common electrode line comprises: 

an electrode line extending in a first direction parallel to a side of the non-display area, the electrode line having first and second sides defining a width of the electrode line in a second direction perpendicular to the first direction, the first side being adjacent to the display area and overlapping with the planarization layer, the second side being opposite to the first side and spaced apart from the planarization layer in a plan view; and 

a plurality of protrusions that protrude from the second side of the electrode line and are spaced apart from the planarization layer and common electrode coupling portion in a plan view, 


Claim 6 
plurality of protrusions has a length in the second direction and the length is larger than the distance in the first direction between the adjacent protrusions.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.. US 2006/0250083 A1 (hereinafter “Oh”) in view of Choi, US 2013/0069853 A1 (hereinafter “Choi”) further in view of Jung et al., US 2007/0252790 A1 (hereinafter “Jung”).
Regarding claim 1, Oh discloses a display device (see at least generally Abstract further described at least at FIGS. 4A-7) comprising: 
a substrate comprising (see at least FIGS. 4A-7 with substrate 20 described at [0032]) a display area (FIGS. 4A-7 display region 22 described at [0033]) and a non-display area (Figs. 4A-7 non-display region 24 described at [0033]); 
a common electrode line in the non-display area of the substrate (see FIGS. 4A-7 at least power routing line 23 and further described at [0034]-[0036]); 
and wherein the common electrode line comprises: 
an electrode line extending along a side of the non-display area (see at least FIGS. 4A-7 with power routing line 23 extending along the side of the non-display area [0037]-[0039]) and 
a plurality of protrusions that protrude from the electrode line (see at least FIGS. 4A-7 describing the mesh pattern extending from the power routing line 23 as shown in the pics and described at least at [0035]). 
However, Oh does not explicitly disclose a planarization layer on a part of the common electrode line;	the electrode line at least partially overlapping with the planarization layer; and are spaced apart from the planarization layer in a plan view, wherein the plurality of protrusions do not cross each other. 
In the same field of endeavor, Choi discloses a planarization layer on a part of the common electrode line (see at least FIGS. 3-6 illustrating a planarization layer 140 on a part of the electrode 170 as described at least at [0047]); the electrode line at least partially overlapping with the planarization layer (see at least FIGS. 3-6 illustrating partial overlap of 140 over 170) the protrusions are spaced apart from the planarization layer in a plan view (see at least FIGS. 3-6 illustrating partial overlap and the protrusions of the electrode 170 would extend away thereby spaced apart from the planarization layer 140).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device common electrode of Oh to incorporate the planarization layer and patterning as disclosed by Choi because the references are within the same field of endeavor, namely, organic display devices manufacturing methods and design. The motivation to combine these references would have been to improve reliability of the display device and reduce deterioration of the display over time (see Choi at least at [0012]-[0013]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
However, Oh in view of Choi does not explicitly disclose wherein the plurality of protrusions do not cross each other.
In the same field of endeavor, Jung discloses protrusions wherein the plurality of protrusions do not cross each other (see at least FIGS. 3 and 4 wherein common voltage supply line 200 has a plurality of protrusions extending therefrom and not overlapping or crossing each other as described at least at [0073]-[0075]).  

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the organic display device of Oh in view of Choi to incorporate the spaced part protrusions as disclosed by Jung because the references are within the same field of endeavor, namely, display devices and methods of manufacturing. The motivation to combine these references would have been to improve heat transfer and dissipation when in operation (see Jung at least at [0007]-[0008]). 

Regarding claim 2, Oh in view of Choi further in view of Jung discloses the display device of claim 1 (see above), wherein the electrode line having first and second sides (see at least Oh illustrating the electrode line having two sides in at least FIGS. 4A-7 with one side facing in toward the display and one side facing toward the outer edge), the first side being adjacent to the display area and overlapping with the planarization layer (the combination of Oh and Choi would illustrate the first side of the electrode line inwardly and overlapping with the planarization layer of Choi), the second side being opposite to the first side and spaced apart from the planarization layer in a plan view (the combination of Oh and Choi would illustrate the first side of the electrode line inwardly and overlapping with the planarization layer of Choi); and the plurality of protrusions that protrude from the second side of the electrode line (the combination of Oh and Choi would illustrate the first side of the electrode line inwardly and overlapping with the planarization layer of Choi, the protrusions and mesh being on the external side)

Regarding claim 3, Oh in view of Choi further in view of Jung discloses the display device of claim 1 (see above), further comprising a display element in the display area of the substrate, the display element comprising: a pixel electrode on the planarization layer (see Choi FIG. 3 and at 145); a light emission layer on the pixel electrode (see Choi at 155 and FIGS. 3 and 4); and a common electrode on the light emission layer (see Choi 160), the common electrode being coupled to the common electrode line (see at least Choi describing the pixel structure at least at [0025] and FIG. 2 with [0038]-[0039]). 

 4, Oh in view of Choi further in view of Jung discloses the display device of claim 3 (see above), further comprising a common electrode coupling portion on the planarization layer and coupling the common electrode to the common electrode line (see Choi at FIG. 3 and at least H2 described at least at [0051]). 

Regarding claim 5, Oh in view of Choi further in view of Jung discloses the display device of claim 4 (see above), wherein the plurality of protrusions are spaced apart from the common electrode coupling portion in a plan view (see at least Choi at least at FIGS. 6-8 illustrating the distancing between the top electrode 160 and 170). 

Regarding claim 6, Oh in view of Choi further in view of Jung discloses the display device of claim 4 (see above), wherein the common electrode coupling portion comprises the same material as the pixel electrode (see at least Choi at FIGS. 3-8 and contact hole H2 formed during pixel electrode 145 in the processing). 

Regarding claim 7, Oh in view of Choi further in view of Jung discloses the display device of claim 1 (see above), wherein the display area comprises a thin film transistor comprising a gate electrode, a semiconductive layer, a source electrode, and a drain electrode, and the common electrode line comprises the same as the source and drain electrodes (see at least Choi at FIG. 2 and further described at least at [0034]-[0037] and further at FIG. 10-11 illustrating common layers formed during manufacturing process). 

8, Oh in view of Choi further in view of Jung discloses the display device of claim 1 (see above) wherein the plurality of protrusions are spaced apart from each other by a set distance (see at least FIG. 18 and further illustrating the set distance for protrusions 125). 

Regarding claim 9, Oh in view of Choi further in view of Jung discloses the display device of claim 1 (see above) wherein the plurality of protrusions are spaced apart from each other by different distances (see at least FIG. 3 and further illustrating distances for protrusions 125 and further at least at FIG. 18). 

Regarding claim 10, Oh in view of Choi further in view of Jung discloses the display device of claim 1 (see above) wherein a distance between the adjacent ones of the plurality of protrusions is in a range of 1 .mu.m to 1000 .mu.m (see at least FIG. 4 and further illustrating distances for protrusions 123 and further described at least at [0080]; it would be obvious to one of ordinary skill in the art at the time of invention to try various distances, lengths and shapes for the commonly understood benefits of better yield and production based on the material limitations and cost of manufacturing determinations. 

Regarding claim 11, Oh in view of Choi further in view of Jung discloses the display device of claim 1 (see above) 
s wherein each of the plurality of protrusions has a length larger than a distance between the adjacent ones of the plurality of protrusions (see at least FIGS. 4-6 and further illustrating distances for protrusions 123 and 146 as illustrated and described at least at [0080]). 

12, Oh in view of Choi further in view of Jung discloses the display device of claim 11 (see above), wherein the length is in a range of 2 .mu.m to 2000 .mu.m (see at least FIGS. 2-4 and further illustrating distances for protrusions 123 and further described at least at [0080]; it would be obvious to one of ordinary skill in the art at the time of invention to try various distances, lengths and shapes for the commonly understood benefits of better yield and production based on the material limitations and cost of manufacturing determinations.. 

Regarding claim 13, Oh in view of Choi further in view of Jung discloses the display device of claim 1 (see above), wherein the protrusion has a polygonal or semicircular shape (see at least FIGS. 2-6 and further illustrating square polygonal protrusions described at least at [0080]. 
Regarding claim 14, it is similar in scope to the combination of elements of claim 1 and claim 11; therefore, claim 14 is similarly analyzed as the combination of claims 1 and 11 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARVESH J NADKARNI/Examiner, Art Unit 2623        
			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623